                                                                                 DISTST^

UNITED STATES DISTRICT COURT                                                    3 0 2019
WESTERN DISTRICT OF NEW YORK
                                                                             N DISTRIQ;
                                                                               nicTDtrT


UNITED STATES OF AMERICA,



              V.

                                                      6:17-CR-06I73 EAW
BIN WEN a/k/a Ben,

                    Defendant.




UNITED STATES OF AMERICA,



              V.

                                                      6:17-CR-06174 EAW
PENG ZHANG a/k/a Jessica,

                    Defendant.




                                 DECISION AND ORDER

       INTRODUCTION


       Defendants Bin Wen("Wen")and Peng Zhang ("Zhang")(collectively "Defendants")

are currently awaiting sentencing. Wen pleaded guilty to a two-count Information charging

(1) a violation of 18 U.S.C. § 1349 (conspiracy to commit wire fraud) and (2) a violation of

IS U.S.C. § 1957(a)(engaging in monetary transactions in property derived from specified

unlawful activity), and Zhang pleaded guilty to a one-count Information charging a violation

of 18 U.S.C. §371 (conspiracy to defraud the United States). (Case No. 6:17-cr-06I73, Dkt.



                                           - I -
43; Case No. 6:17-cr-06174, Dkt. 41).' Defendants filed voluminous objections to the

Presentence Investigation Reports(Wen Dkt. 53; Zhang Dkt. 49), which the Court resolved

in a Decision and Order issued December 21, 2018 (Wen Dkt. 73; Zhang Dkt. 73) (the

"December 21st Decision"). Defendants have now filed motions for reconsideration of

portions of the December 21st Decision. (Wen Dkt. 74; Zhang Dkt. 74). For the reasons

discussed below. Defendants' motions for reconsideration are denied.

II.    FACTUAL AND PROCEDURAL BACKGROUND


       The factual background and procedural history of these cases is set forth in detail in

the December 21st Decision, familiarity with which is assumed for purposes ofthis Decision

and Order.


       Defendants filed the instant motions for reconsideration on January 4, 2019. (Wen

Dkt. 74; Zhang Dkt. 74). The Government filed responses on January 23, 2019. (Wen Dkt.

77; Zhang Dkt. 78). Sentencing is scheduled for February 6, 2019.

III.   DISCUSSION


       A.     Standard of Review


       The Federal Rules of Criminal Procedure do not expressly provide for motions for

reconsideration. "However, motions for reconsideration in criminal cases have traditionally

been allowed within the Second Circuit." United States v. Yannotti,457 F. Supp.2d 385,388

(S.D.N.Y. 2006); see also United States v. Gillespie, 264 F. Supp. 3d 462, 466 (W.D.N.Y.




'    Hereinafter, references to the docket in Case No. 17-cr-06173 are denoted as "Wen
Dkt. "and references to the docket in Case No. 17-cr-06174 are denoted as "Zhang Dkt.

                                            -2-
2017)("Although the Federal Rules of Criminal Procedure do not specifically recognize

motions for reconsideration, such motions have traditionally been allowed within the Second

Circuit.")(quotation omitted). "District courts have applied the applicable civil standard to

such motions in criminal cases." Gillespie, 264 F. Supp. 3d at 466(quotation omitted).

       As the Second Circuit has explained:

      The standard for granting . . . a motion [for reconsideration] is strict, and
      reconsideration will generally be denied unless the moving party can point to
      controlling decisions or data that the court overlooked—matters,in other words,
      that might reasonably be expected to alter the conclusion reached by the court.

Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). Recognized grounds for

reconsideration include "an intervening change of controlling law, the availability of new

evidence, or the need to correct a clear error or prevent manifest injustice." Virgin Atl

Airways, Ltd. v. Nat'l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)(citation omitted).

"These criteria are strictly construed against the moving party so as to avoid repetitive

arguments on issues that have been considered fully by the court." Boyde v. Osborne, No.

lO-CV-6651, 2013 WL 6662862, at *1 (W.D.N.Y. Dec. 16, 2013)(quoting Griffin Indus.,

Inc. V. Petrojam, Ltd., 72 F. Supp. 2d 365, 368(S.D.N.Y. 1999)).

      "[A] motion to reconsider should not be granted where the moving party seeks solely

to relitigate an issue already decided." Shrader, 70 F.3d at 257; see also Davidson v. Scully,

172 F. Supp. 2d 458, 461 (S.D.N.Y. 2001)("A motion for reconsideration may not be used

to advance new facts, issues or arguments not previously presented to the Court, nor may it

be used as a vehicle for relitigating issues already decided by the Court."). The decision to

grant or deny a motion for reconsideration is within "the sound discretion of the district
court. ..     Aczel v. Labonia, 584 F.3d 52, 61 (2d Cir. 2009) (citation omitted).

"Reconsideration of a court's previous order is an 'extraordinary remedy to be employed

sparingly in the interests of finality and conservation of scarce judicial resources.'" Parrish

V. Sollecito, 253 F. Supp. 2d 713,715(S.D.N.Y. 2003)(quoting In re Health Mgmt. Sys. Inc.

Sees. Litig., 113 F. Supp. 2d 613,614(S.D.N.Y. 2000)).

       B.     Reconsideration Is Not Warranted


       Defendants make three arguments in support oftheir request for reconsideration. First,

they argue that the Court erred in finding that Defendants bear the burden of production with

respect to the fair market value ofthe services they claim to have provided to the Government.

(Wen Dkt. 74 at 1). Second, they argue that the Court erred in finding the Government made

aprimafacie showing that the loss in this case was $8,410,900. (Id.). Third, they argue that

even if they did bear the burden of production with respect to the fair market value of their

services, the Court erred in finding they had failed to satisfy it. {Id.).

       As addressed below,the Court has considered each ofDefendants' arguments and finds

them without merit. However, as an initial matter, the Court notes that it agrees with the

Government's general statement that the dispute here "has little to do with burden shifting but

rather the facts required to apply the loss enhancement." (Wen Dkt. 77 at 3). In other words,

the decisive factor in the Court's loss determination was not its conclusions with respect to

any burden shifting.      Rather, the critical point was that the Court agreed with the

Government's characterization of the nature of the relationship between the parties. The

Government portrayed the moneys provided to Defendants as "grants" representing

"unilateral transfers of money and not a bargained-for exchange of money for services," and

                                               -4-
therefore, the Government posited that it did not receive what it expected—^namely that the

money would facilitate the development ofinnovative scientific research through Defendants'

minority-owned small business with the ultimate goal of commercialization. {Id.). In

contrast, Defendants characterized the moneys as paid pursuant to "contracts" and they argued

that they fully performed under the "contracts" to the Government's complete satisfaction

(even though they fraudulently misrepresented who would be involved in the research and

who had invested in Defendants' business). Thus,according to Defendants,they were entitled

to the fair market value of the services provided which equaled the full value of the

"contracts." (Wen Dkt. 53 at 14-15).

      The Court agreed with the Government concerning the factual basis of the parties'

relationship. As a result, the Court also agreed with the Government that Defendants'

fraudulent conduct deprived the Government ofthe ability to fund legitimate small businesses

through the SBIR/STTR programs, and any scientific research produced by Defendants was

rendered useless to the Government because of Defendants' fraud. The Government proved

that the Defendants' research, reports, and activities did not confer a benefit on the

Government, and thus the Government proved that its loss amounted to the full amount of

moneys paid to Defendants($8,410,900).^ The Court's conclusion in this regard has nothing


^     The Sentencing Commission has explained that loss is intended to account for
economic benefits transferred to a victim, thus reflecting a net loss approach:"This approach
recognizes that the offender who transfers something of value to the victim(s) generally is
committing a less serious offense than an offender who does not." U.S.S.G. App. C.
Amendment 617(Reason for amendment)(Nov. 1,2001). Because the Court agreed with the
Government's depiction ofthe nature ofthe arrangement with Defendants, it correspondingly
concluded that there was no benefit or value transferred from Defendants to the Government
in exchange for the moneys paid to Defendants.
                                            -5-
to do with its observations concerning Defendant's failure to produce evidence establishing a

credit against the Government's established loss. The Government met its burden of

persuasion and established that its loss equaled all moneys paid to Defendants. The

Government established that if it had been aware ofthe true nature ofDefendants' business—

that Scott Cicora, Colleen Costello, and James Burlitch did not have the roles in UEE

represented by Defendants and none ofthe employees hired by UEE had the combination of

education and experience held by Mr. Cicora, Dr. Costello, and Dr. Burlitch; that the third-

party investors identified by Defendants were shams; and that Defendants failed to record

their time on projects accurately and made other similar misrepresentations—the USDA,

NSF,and DOE would not have awarded Defendants moneys under the SBIR/STTR programs.

(See Wen Dkt. 61-16 at    7-9,11, 15; WenDkt.61-17 atT11|7-9, 12; Wen Dkt. 61-20 at       6-

8,10). Defendants failed to come forward with credible evidence rebutting the Government's

loss figure, and thus, the Court allocated the full amount ofthe moneys paid to Defendants as

the loss.


             1.     The Court Appropriately Allocated the Burden of Production


       With respect to the allocation ofthe burden of production, the cases within the Second

Circuit cited by Defendants stand for nothing more than the unremarkable proposition that

the Government bears the burden of establishing the loss amount for purposes of sentencing.

The Court expressly acknowledged and applied this well-established rule throughout the

December 21st Decision. (See, e.g., December 21st Decision at 27("In the particular context

of sentencing enhancements, it is well-established that the Government bears the burden of



                                            -6-
establishing, by a preponderance of the evidence, the amount of the loss for purposes of the

sentencing enhancement."(quotation and alteration omitted))).

       There is no inconsistency between the rule that the Government bears the burden of

showing loss and a corollary rule that, once the Govemment has borne that burden.

Defendants cannot simply make unsupported assertions that they provided a valuable service.

Defendants must produce evidence to support that claim. As discussed in the December 21st

Decision, such a corollary rule is consistent with the general principle that "the burden of

proof as to a given issue is normally placed on the party that has an affirmative goal and

presumptive access to proof." United States v. Smathers, 879 F.3d 453, 460-61 (2d Cir.

2018).^ Moreover, and again as set forth in the December 21st Decision, numerous courts

have adopted such a rule. See, e.g., United States v. Washington, 715 F.3d 975,984-85 (6th

Cir. 2013); United States v. Borrasi, 639 F.3d 11A, 783 (7th Cir. 2011).

       United States v. Harris, 821 F.3d 589(5th Cir. 2016), on which Defendants rely, is not

to the contrary. In Harris, the Fifth Circuit indicated that it was the Government's burden to

show "any difference between the contract price and the fair market value of the services

rendered by the [defendants]." Id. at 607. However,in Harris,the district court had expressly

found that the victims "got what they paid for." Id. Accordingly, the issue in Harris was not




^      The Court recognizes that Smathers dealt with restitution, but that does not render its
teachings irrelevant. Contrary to Defendants' contention(Wen Dkt. 74 at 5 n.2), the so-called
"unique text" of the Mandatory Victims Restitution Act does not establish all burdens of the
parties, and rather states that the burden ofestablishing the loss amount is on the govemment,
the burden ofdemonstrating the defendant's financial resources is on the defendant, and "[t]he
burden of demonstrating such other matters as the court deems appropriate shall be upon the
party designated by the court as justice requires." 18 U.S.C. § 3664(e).
                                            -7-
who bore the initial burden of production with respect to fair market value, but who bore the

ultimate burden of persuasion/

       In this case, the Court expressly found that the Government "has the initial burden of

establishing the loss amount(and always retains the burden of persuasion)"(December 21st

Decision at 29)and held the Government to that burden. Harris therefore does not contradict

the Court's holding in the December 21st Decision. Rather, unlike Harris, the Court here

concluded that the Government met its burden to establish that it did not get what it paid for—

far from it. The Government established that the fraud that permeated Defendants' activities

and representations rendered worthless the services provided by Defendants and caused a loss

of the full amount of the moneys provided by Defendants, thus shifting to Defendants the

obligation to come forward with evidence rebutting the Government's proof—^which they

failed to do.


       Defendants argue in a footnote that "shifting the burden [of production] to the defense

raises constitutional concerns." (Wen Dkt. 74 at 5 n.2). As a threshold matter, "[i]t is well

settled ... that a court need not consider arguments relegated to footnotes[.]" FTC v. Tax

Club, Inc., 994 F. Supp. 2d 461,471 n.l (S.D.N.Y. 2014); see also Primmer v. CBS Studios,




^      In other cases, the Fifth Circuit has placed the burden of production on a defendant to
establish a credit against loss. See, e.g.. United States v. Mahmood, 820 F.3d 177, 194 (5th
Cir. 2016)(to receive credit against loss, defendant "bore the burden to proffer evidence that
the services ... rendered ... were legitimate and that [victim]... would have paid for those
services but for his fraud."); United States v. Phipps,595 F.3d 243,248(5th Cir. 2010)(where
defendant "offered no evidence as to the value of the tapes and educational materials he
suggests that the court should have considered," district court did not err in failing to reduce
loss amount by the value of the materials received by program participants enrolled in
defendant's fraudulent program).
                                             -8-
Inc., 667 F. Supp. 2d 248,256 n.4(S.D.N.Y. 2009)("[B]ecause the argument is made wholly

in a footnote .. the Court may choose to disregard it."); cf. Diesel v. Town ofLewisboro,

232 F.3d 92, 110 (2d Cir. 2000)("We do not consider an argument mentioned only in a

footnote to be adequately raised or preserved for appellate review." (internal quotation

omitted)). Defendants have raised their constitutional argument solely in a footnote, and the

Court would therefore be within its discretion to decline to consider it.

       In any event. Defendants' constitutional argument lacks merit. While due process

considerations generally require the Government to bear the burden of proof with respect to

sentencing facts, "[t]he Due Process Clause does not require that the government prove the

absence of every possible exception or mitigating circumstance." United States v. Restrepo,

884 F.2d 1294, 1296 (9th Cir. 1989); see also United States v. Bjorkman, 270 F.3d 482,493

(7th Cir. 2001)("[I]t is proper to require the defendant to bear the burden of proving the

exception recognized in Application Note 3 in order to avoid the application of an otherwise

properly supported enhancement. This conclusion is consistent with the language of

Application Note 3,[and] with due process principles[.]"). A number of courts have required

a defendant to come forward with evidence in the sentencing context, including establishing

a credit against loss, as reflected in the cases cited in the December 21st Decision and this

Decision and Order. In fact, the Second Circuit has approved of burden shifting with respect

to establishing intended loss in United States v. Confredo, 528 F.3d 143(2d Cir. 2008). The

Second Circuit found that, with respect to the intended loss amount, once the government

demonstrated the potential loss associated with a defendant's crimes,the burden shifted to the

defendant to "produc[e]'evidence to demonstrate that he actually intended to cause a lesser

                                             -9-
loss.'" Id. at 152 (quoting United States v. Geevers, 226 F.3d 186, 192(3d Cir. 2000)). In

reaching this conclusion, the Confredo court expressly adopted the "sensible approach" set

forth in Geevers. Id. In Geevers, the Third Circuit noted that "though the government bears

the burden of proof in guidelines cases, the burden of production may shift to the defendant

once the government presents prima facie evidence of a given loss figure." 226 F.3d at 188.

In other words, there is simply no merit to Defendants' argument that placing the burden of

production on Defendants after the Government established a primafacie case ofloss created

a constitutional due process issue.

              2.     The Government Demonstrated a Prima Facie Loss of $8,410,900


       Turning to Defendants' second argument, and as touched upon in the above discussion,

the Government amply proved that the primafacie loss amount in this case was $8,410,900.

As the Court discussed at length in the December 21st Decision, the Government

demonstrated that it did not receive what it bargained for, because any research that was

ultimately done was not performed by those who were supposed to perform it, nor was it

funded by the entities that were supposed to fund it. Moreover,the Government's money was

not used to help a minority-owned small business flourish, but was instead used for

Defendants' own fraudulent purposes. Under these circumstances, as the Court concluded in

the December 21st Decision, the Government established that the work purportedly done by

Defendants was without value to it.


       United States v. Canova, 412 F.3d 331 (2d Cir. 2005), discussed at page 30 of the

December 21st Decision, is particularly instructive as to this point. The defendant in Canova

had defrauded the government in part by falsely claiming that his company had complied with

                                           - 10-
Medicare requirements testing it had performed on pacemakers. Id. at 335-36. Defendant

argued(and produced evidence)that "the tests performed by [his company] were as clinically

sound as the tests required by Medicare," and argued on that basis that the government had

not sustained a cognizable loss as a result ofhis fraud. Id. at 352. The Second Circuit squarely

rejected that argument, explaining:

       When a party fraudulently procures payment for goods or services by
       representing that they were produced or provided according to certain
       specifications, it is not the task of a sentencing court to second-guess the
       victim's Judgment as to the necessity of those specifications. Whether the
       testing time on a pacemaker, the number of rivets on an airplane wing, or the
       coats of paint on a refurbished building is a matter of necessity or whim, the
       fact remains that the victim has been induced to pay for something that it wanted
       and was promised but did not get, thereby incurring some measure of pecuniary
       "loss."


Id.\ see also United States v. Mahmood,820 F.3d 177, 194(5th Cir. 2016)(in Medicare fraud

case, where Medicare was the victim, discussing when Medicare receives "value" within the

meaning of the credits against loss rule: "We must consider that Medicare is the victim of

[the defendant's] fraud and that Medicare receives 'value' within the meaning of U.S.S.G.

§ 2B1.1 comment(n. 3E(i)) when its beneficiaries receive legitimate health care services for

which Medicare would pay but for a fraud. Thus, if. .. Medicare would have paid for the

services that [the defendant]... rendered to patients but for [the defendant's fraud], then [the

defendant] is entitled to a credit for the fair market value ofthose services. By contrast, if...

Medicare would not have paid for the services that [the defendant]... rendered to patients,

then [the defendant] is entitled to no such credit."(internal citations omitted)).

       Here, the Government set specifications for granting money under the SBIR/STTR

programs, and it would not have paid money to a business that did not meet those

                                             - 11 -
specifications.   The Government gave Defendants $8,410,900 to perform research

conforming to certain specifications and Defendants did not perform research to those

specifications. The Government established that if Defendants had honestly represented the

nature of their business and research—that the research was not being performed by those

Defendants identified and that the business was not being funded by legitimate third parties—

Defendants would not have qualified for the SBIR/STTR programs. As the Government

pointed out, these awards were competitive in nature, and Defendants managed to usurp

opportunities from other legitimate small businesses based on their false representations.

Defendants fraudulently misrepresented that they met the Government's specifications, thus

defeating the purpose of Defendants' participation in the programs—and negating any value

provided to the Government.

       As set forth in the December 21st Decision, the purpose ofthe specifications set forth

by the Government was to ensure that the money at issue was being used to fund legitimate

small businesses. Here, the Government established that the money was not used for that

purpose. On these facts, the Government amply proved that the full $8,410,900 was a loss,

because it was not used for the purposes for which it was meant to be used and the Government

established that whatever work was performed by Defendants held no value for the

Government.^ Again, Canova is instructive. There, the Second Circuit explained that "a


^      Indeed, as the Government points out in its opposition papers, the evidence before the
Court shows that a significant portion of the funds went toward Defendants' personal use.
(See Wen Dkt. 77 at 6). Defendants admitted to this fact as part of their pleas. (See, e.g..
Wen Dkt. 43 $ 4(a)("A substantial amount ofthe fraudulently obtained money went toward
the personal use of BEN WEN and Jessica Zhang."); T| 4(h)("Defendant BEN WEN and
codefendant Jessica Zhang used a substantial portion of the proceeds of their fraud schemes
                                           - 12-
victim's loss in a substitute goods or services case[does not] necessarily equal the full contract

price paid," but that instead the Court should consider factors such as the cost to the victim in

achieving its intended purpose. Canova, 412 F.3d at 353-54. Here, to achieve its intended

purpose (that is, to provide a legitimate small business with $8,410,900 in funding towards

commercially viable research), the Government would have to start from scratch and find

some other, legitimate small business to fund in the same amount.

       Defendants argue that the Govemment was required to "present evidence that the

services provided by [Defendants] to the govemment were worthless" in order to establish

the primafacie loss amount. (Wen Dkt. 74 at 7). Not only did the Govemment establish that

Defendants' services provided no benefit to it, but Defendants fundamentally misunderstand

the Credits Against Loss Rule. The Credits Against Loss Rule does not affect how loss is

calculated initially. Instead, it provides that once a prima facie loss amount has been

determined, it must then "be reduced by ... the fair market value of... the services rendered

...to the victim before the offense was detected." U.S.S.G.§ 2B1.1 Application Note 3(E)(i);

see also United States v. Crummy, 249 F. Supp. 3d 475, 486 (D.D.C. 2017) ("[T[he

Guidelines broadly provide a two-step framework for calculating the loss amount for section


for their own personal benefit.")). Under the circumstances, the Court finds it incredible for
Defendants—on the one hand,to be admitting that they engaged in a fraudulent scheme based
on deceptive conduct that resulted in substantial financial benefits to Defendants personally—
but on the other hand, to be claiming to this Court that they actually provided value to the
Govemment of over $8 million (or even equal to $4,910,900, which is the relevant threshold
figure for loss calculation purposes {see December 21st Decision at 32)). While Defendants
reserved the right in the plea agreements to argue about the loss amount, they are treading a
fine line between legitimate advocacy conceming the loss figures and minimizing their
criminal conduct to such a degree that they fail to accept responsibility. Whether Defendants
have managed to effectively navigate that line will be addressed at sentencing.
                                             - 13-
2B 1.1(b)(1) purposes ...: first, the application notes outline various rules of construction to

assist courts in defining loss, and second, the notes provide that the loss shall be reduced by

certain factors, including the fair market value of the services rendered.")(quotations and

alteration omitted); United States v. Foster, No. l:14-cr-324, 2016 WL 3958895, at *12 n.9

(M.D. Pa. July 22, 2016)(explaining that the text of the Credits Against Loss rule indicates

"an initial loss determination is separate from a later determination of credits against

loss."). The Credits Against Loss Rule thus recognizes that "the amount of loss in a fraud

case, unlike that in a theft case, often depends on the actual value received by the defrauded

victim." United States v. Nagle,803 F.3d 167,180(3d Cir. 2015) (quotation omitted). Here,

the Govemment showed that the services Defendants provided were worthless to the

Government because they did not and could not achieve the purposes the Govemment had set

out to achieve—namely, to support legitimate entrepreneurship. In other words, the "actual

value" to the Govemment of the services Defendants claim to have provided was zero, and

the Govemment would not have agreed to pay anything for them through the SBIR/STTR

programs had Defendants been honest. Accordingly, the Court rejects Defendants' argument

that the Govemment failed to prove the primafacie amount of loss.

              3.     Defendants Did Not Provide Value to the Government


       Finally, the Court rejects Defendants' argument that they provided "some evidence"

of the value of the services they claim to have provided the Govemment, and therefore

satisfied their burden of production. The evidence Defendants point to consists in large part

oftheir own "unsubstantiated statements," which are "not enough to counter or even question

the court's acceptance of the govemment's proof of loss." United States v. Swanson, 394

                                             - 14-
F.3d 520, 527(7th Cir. 2005). The reports and other documents compiled by Defendants are

inherently unreliable, because Defendants' fraud permeated their entire enterprise. Moreover,

while Defendants cite to interest expressed in their research by outside private entities, the

facts establish that during the relevant time period, it was federal and state governments that

were funding Defendants' endeavors through these and other grant programs. (See Wen Dkt.

61 at 10). The evidence Defendants point to at most establishes that they did perform some

research, but the Court is unpersuaded that the research provided any value to the

Government. See United States v. Washington, 715 F.3d 975,985(6th Cir. 2013)(defendant

failed to show that a credit against loss should be applied where he "provided no estimates of

the value of the work completed" other than documents that were part of his fraud); see also

United States v. Byors, 586 F.3d 222, 225-26(2d Cir. 2009)(while defendant was entitled to

credit for amounts repaid to victims, he was not entitled to credit for legitimate business

expenditures representing money he spent to capitalize his business; defendant presented

evidence of these expenditures at his sentencing hearing but the Second Circuit agreed with

the district court's rejection of these expenditures as representing services rendered to the

victims;"The Guidelines do not require a loss to be offset by any legitimate expenditures, as

defendant argues, but rather by 'value' that has been conferred on the victims in the form of

money or property returned or services rendered."). The Court finds no reason to disturb its

conclusion in the December 21st Decision on the record before it.




                                              15 -
                                   CONCLUSION

      For all the foregoing reasons, the Court finds that Defendants have not shown that

reconsideration of any portion of the December 21st Decision is warranted. Accordingly,

Defendants' motions for reconsideration(Wen pktrT^f^hang Dkt. 74)are denied.

      SO ORDERED.




                                                        ates District Judge
Dated: January 30, 2019
       Rochester, New York




                                         - 16-
